UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


In Re: AMERICAN HOUSEHOLD,              
INCORPORATED, formerly known as
Sunbeam Corporation; STEPHEN T.
MOFFETT, Esq., THOMAS L. VITU,
Esq., JOHN E. HALL, Esq., R. SCOTT              No. 03-1919
LONG, Esq., and BARBARA A. ALLEN,
Esq.,
                         Petitioners.
                                        
                On Petition for Writ of Mandamus.
                          (CA-99-144-5)

                   Argued: September 26, 2003

                    Decided: February 27, 2004

   Before WIDENER, MICHAEL, and SHEDD, Circuit Judges.



Petition dismissed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: John Emmert Hall, Andrew G. Fusco, ECKERT, SEA-
MANS, CHERIN & MELLOTT, P.L.L., Morgantown, West Virginia,
for Petitioners. William J. Hansen, MCDERMOTT, HANSEN &
MCLAUGHLIN, L.L.P., Denver, Colorado, for Respondents. ON
BRIEF: George E. McLaughlin, MCDERMOTT, HANSEN &
MCLAUGHLIN, L.L.P., Denver, Colorado, for Respondents.
2                  IN RE: AMERICAN HOUSEHOLD, INC.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   This case is before us on a petition for a writ of mandamus. Peti-
tioners assert that mandamus relief is appropriate because the magis-
trate judge, to whom the case had been referred, improperly
conducted criminal contempt proceedings against them. Petitioners
seek an order from this court removing the case from the magistrate
judge and directing the district judge to conduct appropriate proceed-
ings de novo.

   After the petition was filed, the magistrate judge entered a report
and recommendation on the matters before him, and the parties filed
objections to that report. On September 26, 2003, we conducted oral
argument on an expedited basis. Four days later, the district judge —
having considered the report and the objections — entered an order
accepting the magistrate judge’s recommendations. Petitioners have
now appealed the district court’s order. See Bradley v. American
Household, Inc., No. 03-2341.

   The authorities are uniform that mandamus may not be used as a
substitute for appeal, which procedure we think is being attempted in
this case. We are satisfied and hold that all the claims of error in this
case may be reached on their merits by appeal from the decisions and
orders of the district court and magistrate judge entered in that case,
Bradley et al. v. Sunbeam Corp., No. 5:99CV144 (N.D.W.Va. filed
Oct. 21, 1999).

  In light of these circumstances, we conclude that the petition is
now moot. Accordingly, we dismiss the petition.

                                               PETITION DISMISSED